— Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The court should have charged the first request made by counsel for defendant as it correctly stated the rule of law and was not covered in the main charge. We also think the second request, even though counsel erroneously used the word defendant when the word plaintiff was clearly intended, should have been corrected in that respect and charged by the court; it also stated a correct rule of law and had not been covered by the main charge. While these errors may not have affected the verdict of the jury, we think there should be a new trial in the interest of justice. All concur. (Appeal from a judgment for plaintiff in an automobile negligence action. The order denied a motion for a new trial.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.